Case 2:18-cv-00311-JES-UAM Document 92-7 Filed 01/25/19 Page 1 of 23 PagelD 700

Exhibit “G”
'- GOPPL - OL9S -O6PSB9Z00-INAY IddVPEoSPOGrcL Zz JO 1 abe ( Beg KEN UO panuquog )
‘uoeUUojul ayy Buodes Aueduioo

au 10 xejINby jsureBe jurejdwos Jo anssi INOA jnoge soljo s,jesauay kawony QPS INOA JO Neaing UOoo}Ol1d felOUBUIG JeWINSUOD ayy yoR\UCO AeuUINOA
‘guoz Sut} INOA ul Aepu - Aepuoyy ‘wd 00: 0} ‘w'e 00:6 Woy 1962-SzP (88g) 1e SANeJUaSeIdey JaWUO}SND e Buyjjeo Aq sn joR}UOD JO BYEOE VD BUENy
‘9SZOPZ XOG Od 0} SJUSUINDOP INOA jlew os[e Ae NOA ‘UOHOR’sWOU/UORRENSeAUIPeIO/WOO xBJINbe le mMMM//-SayY ayisqem ino Buyisia Aq }! aajosei sn

dieu 0} ayndsip unod ynoqe (Auedwioo Buljodes ayy Woy Joye} & Jo Yode: yeu) Ailiuep! Ue se Yons) sjuaUNSOP JO UORBUUOJU! feuOHIppe sn eplAcid AeUlNOA ,
‘Aoe.p Suojipeso InoA joRjUOo aseaid ‘juaweeB6e jeulBuo au) se

nod jnoqe enssi
aM Yodal [paso AL@Ad Ul UONBUUOJU! SLY Bulpnjoul 0} UeSUOD A[sseudxe Nod ual} ‘seinpedoid jeoIpew Jo paplAoid seolAas O} Ps}ejsa1 UOHBWUOJU! |BOI|PSW
SUIEJUOD JEU) JUBWA}B]S AeWINSUOD B aplAoid NOA J] “Odes jIpaid ANOA 0} (S]uEpIsel BuleYW] 10} SPIOM NOT) SP1OM OO} 0} dn jo jUsWE}eIs B pe Aewnoa ,
‘suo}}do Maj B SAeY NO)

EUoneBNSseAul ou} Jo s}jnseJ ou] UM 9926e Jou Op | J] op | Pinoys 7eEUM

‘Alesseoeu se ‘UCHeUUOJU! INCA peyepdn pure ‘peplAcid UOHE}USWNSOP pus UO_RUO}JU! Je PalSpIsuc[
‘MB] AY] PUB SUOOMYsSUI S,xe}INby pamojjo} exey Aouy yeu) Ajso Asyy ‘sn o} saldes AUedwoo Huliodal aly ueupA,

EBuyueddey si siyy jo ye yeu) Mouy | Op MoH]

‘piooas aqnd suy
Jo snyejs }Us9e1 JSOW ayy UleE}GO Oo} JOPUDdA ALed Pll) B SJoRJUOD xe}INDY ‘Wa! prcdai o1Gnd e seAoAuU! andsip InoA }|

‘Aessaoeu se
‘swayshs pue splooe! 4184} ayepdn pue eyndsip unoA 0) asucdseai e xejinby pues Aayy yey jsenbai oy,

pue ‘uowebyseau! 34) Jo Wed se Jepisucs 0} epndsip
au) WIM Sn peplaoid nod uoneyUeWNoop Buoddns pue uoleuuojul juBAsos Aue YIM WEY) eplAcid ay,

‘payndsip noA uogeuuojul ayy jo Aoeinooe aly Ajuan Auedwos Burodes ayy yeu jsenbei ayy,
‘UCH ENS SIU U|

‘aindsip snoA ayeByseaul 0} wety so} xepinb] o} UoHeWOUI ou, Bunrodes Auedwioo el} pajoRjUoS am ‘SSIMISUIO
‘OS UOP BABY aM ‘PaplAoid NoA uoeuUOJUl ely UO Peseq Yodel "pe19 4noA 01 seBueyo ayew oj aiqe suam am J]

‘siinsal oyloads snoA uo UOHeUOJU! pate}ap esow 40} (seabed Buimoyjoj ay) das esed|d
LUOYE] 818M SUCHE JEYM pur Lode yipeso Au 0} ape sobueyo aio;,

‘sseooid au] jnOge Mouy o} SHuIy) Maj
B ale Bla} ‘a}a{duoo aie XeE}INbS UM pay Aude. NOA ayndsip au jo syNnses ayy yeu] MOU NOA }8} 0) paseaid ale a

‘dATISSSYC AVM VHONVS Je98q

P. O. Box 105518

Atlanta, GA 30348

SANDRA KAY DRESSLER
3823 SE 11TH PL APT 1
CAPE CORAL, FL 33904-5113

000010573 FOECA0922170127390000 03 600000
002685490-5610

PE9SPOGHCL # UOHPUIJUOD
LbL0g ‘tz 4equiajdeg : F714 LIGFYO

XP4ino®

Case 2:18-cv-00311-JES-UAM Document 92-7 Filed 01/25/19 Page 2 of 23 PagelD 701

a5
¥,
“ SOPTL - OLOS -O6PSB9C00-WOV IddVPEgSPO6ye. ~ 2z joz ebeg ( oBed KEN UO PpenulUog )

‘19,9] sity Gulmo}joj seabed ayy uo aie apndsip 4noA jo syinsai ayy pue xeyINnby Buyjoeyuoe 10} NoA Yue] am ‘sAeme SY
‘joo xejInbe-djey//sdyy ye xejinby yisia esead ‘sseooid ayndsip ayy pue podai yIpsia unoA jnoge suoysenb payse Ajuanbay Jog

‘UOHPULIOJUI palndsip INOA Jo JeYysiuun} ely Jo (ajqejreae Ajqeuosesl j1)
Jequinu auoydeje} pue ssauppe ‘aweu sseuisng ey ym Buoje peyonpuos sem uoneByseauias ayy MOY Jo UONdUOSep eB ysenbes Aew NoA ‘pajsasayul aie NOA JI ‘os|y

‘(sjugpise, Aesuer MAN Pue HOA MAN ‘puelAlepy ‘opeiojog ‘elwosyeo Jo syuapisal 40} SUJUOWW
ZL sed ety) esodind seyjo Aue 20} sSUJUOW XIS ISB] Uy UILJIM JO ‘sasodind juawAojdwe JO} sueaA OM) JSE] OY) UILJIM LOdal }IPeld INOA Pealada! OYM SaluedWoS
0} pode, payepdn ue pues xeyinby yeu; ysenbes Aew nod Guawejeys JeuNsSUO B ppe NOA ji JO ‘eyndsip unoA uo peseq Yodel \Ipaus JNOA 0} eBueyo e Use sey a19U} J|

Case 2:18-cv-00311-JES-UAM Document 92-7 Filed 01/25/19 Page 3 of 23 PagelD 702

EMOUY | PINOYS 95/9 JEYM
'- GOPPL - OLS -O6hS89Z00-WOW Idd¥regsPp06rel zz jog ebed ( eBeg KEN UC penugued )

SE96-ELLBL Vd Oleg SexjIsA ‘G96 XOg Od JUeIABN/PJ Jo jdeq joe\UC aseaid we}! sI4) jnoge sUC|Ssenb jeuoHippe eAey NoA }] ‘Way! si) BuipyeBbes
goinos jeulbo au) Wo peplAoid Useq SEY UOHeUOJU! [eUORIDPY ‘peyepdn useq sey juNoooe sity Uo Aiojsiy BulAed soud ayy ‘psyepdn useq sey yunosoe siy
‘JunODe SIW] UO peyepdn sem UOBUUO}JUl JUNCDDR [BOUOISIH] ‘ese SYINSOL CYL ,ZGODFLESLOOTETIG - #JUNOIDY JUNOSIE jIpass ay] peyoseasal BABY AJA <<<

 

5 5 5 4) 5 sapog snieis YM

LLOZPO LLOZ/SO LL0Z/90 ZLOwZZO ZbOZeO AiojsiH qunosoy

TaJEY POX] -ULO] |USPNIS juNOoDY UOHde![o9D ‘UOHeUUOJU] JUNODOY

siUL seindsiq 1euINSUOD - NOLLWWHOSNI TWNOLLIGGY ‘1unosoy jenpiaipu| - juNOoW ssoUsy ‘UeO7] UONeONpA - UeOT Jo edA| ‘uedy - juNoooW jo add! JUNODDW LONDEIIOD - SNIEIS

 

 

0$ o$ LLO¢/PO g10¢/01 o$ o$ SEL'S$ BeZ's$ L10¢/L2/60

pasoig ayeq Aeg junowy ayeg wes qunowy pidyisi jqQ  Alagoyise] Aouanbuysg junowy juwdéeg yunowy juwAeg = uA ISBT eng ised quncwy payioday eye)
seg uoorea feg uooeg Aeq pauajeq HO sBeyD “PY org JO S18G 1S} 49 9}8q paynpayos enjoy jo 8eQ junouly sours yO sy SU!a}|
jeuoweonps g 0$ 9er'p$ -SS0982

UOYLOYISSE)D JOUPS1D) sojeutiseg Alnjoy pase suquoy) Aouenboiy sus] uoge:ng swio | puny) ppeip ype ybiqHy peuado seg JOQUINN Juno

 

_ FRPEBELES NW SIEPHEO Id uONeUl | OWWDe

 

1ZPE-GZISS NIN efepyeoO jg uoHeUuy 1 ‘9UlI9zZ OR\UCS eseeld We}! si4j jnNoge suONsenb jeuoHIppe eaey NoA }| “wey! si4j BulpseGe2 aounos |euiBuo ayy
Woy pepinoud uae Sey UOReUOJUI [eUOKIPpY *“ARDe109 peLiodey Buleg si Aiojsiy SulAed Joud ety yeu) Auedwos YO 0} Peyyed sey Jo}poid SIU! “Ajoes00 payodas
Buleq si Snjels jUaLNS ayy yeu; AUBdWUOS HMO 0} PSYUSA SeY JOUPelO SIUL fase SIINSEI EYL .GSO9BZ - #IUNODOY JUNIE [peso sy] Payoseesad BABY AM <<<

 

 

 

 

ainsojoalo4 - H ang ised Sheq 6rl-0cl + | suonduoseg

Wo eBieup 24 jUNODOY UONDEIJOO : 5 and istq sAeq 611-06: € apo) snjeis

uoissessodsy : ¥ ang seq seq Siow 10 081: 9 ang Iseq sAeq 68-09: Z Asoisieg 1un0992
sepuaung Areyunjoa : ¢ ang ised SAeq BLE-OSL : S ang ised sheq 6S-0€ : L IIHT Vv

 

9 pue Uado:sapnjoul uoljoas sigt}’¢ Aq poordar uaeq envy (s)requinu junoaoe jo sybip p pel ey) ‘Ayinges inod J04)
: ee __ UOneuUojuy JUNODIY NpesD

 

 

  

 

 

‘ally Wpalo Xe}INby ety uo Buyodes jou Anueuno ave OPZEOSPO0SZZSS/ PUB 6LPEOSPO0EZZSG/ JUelAeU sjUNoooe syuNCODe pajndsip ou,
7048 SUOISNJOUOD ANO PUB SUIBIUOD Ano& POMBIAGL BABY BAA <<<

 

".. UOREBRSOAUIAY INO JO SIINSEY ey |

 

‘Auedwioo Bulpodas eli wos) peAisoe. UOEWUOjU! UO pase We}! ayy UO SPjaly. aio 1o BuO payepdn eaey am ‘,poyepdy, Seyejs Wey ue jl,
‘Ajeyesnooe Bunsode si}! pejies sey Auedwoo Buriodes ayy ‘ ,payiodey se payliaA, soyeis way uel),
‘teaddeal jou saop 1! os sdajs usye} pue Podal IPE INOA WO }!| PSAOWA SABY OM ‘,Pajajoq, Saes wayue js, =,

‘MO[Sq UONEULOJU! BU) MalAe! eseaid ‘alndsip inoA jo s}inseJ ay) Bujpuejsuepun UM NOA jsisse Jayaq OL

Case 2:18-cv-00311-JES-UAM Document 92-7 Filed 01/25/19 Page 4 of 23 PagelD 703

éSijnse. ayndsip Aw peed | pjnoys Mo}

 
 

  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

  

 

 

 

 

 

 

 

 

  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

  

 

  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

   

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

  

 
 
  
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PLOG/LO FLO@/ZO PLOWEO LLO@CO LLOZ/EO LLOe/PO LlOWSO ALOZ¢/90 LlLOd¢Z0 LLOZs0

 

 

Aloysip#! unosoy

 

:Ue07 1UEPMS - NOLLWAHOINI TWNOLUGGY junodoy jenpiAlpul - juNcooy esoynA {UO UOHRONPY ~ UOT Jo

‘and ised aio io skeq Og! (erey pexly
add] ‘jUSLYJeISU] - JUNODDY Jo EdA] ‘ang yseq SABC OZ. 19AO - SMEIS

 

 

- SOPPL - OLOS -O6PS89000-WOV iddVregsPp0é6raz ( eBeg XEN UC PENnuUC| )

oos's¢ ege'9$ | 91/20

o oe peers rt ee ee EE

N o0s's$ 69$| Z1v'9$ | 91/80

o oos‘ss 69s | Lyv'as| 91/60

oJ 69s | 2298] 91/01

9 69$ Los‘og | OL/tt

ar. ==

q 69$ ZES' 9S | Sh/eb

o) ajqeireny eye On| 21/10

— . Soothineis aed des tes Oh fe. ae ae an bot or nog

g | ueo7] uoneonps o¢ 00s's$ 2Z$ 129'9$ | 2/20

Oo wa oe ee Panera SSUCeraeS cen ee . ‘

> oos's$ 22$| 66S'9S | L1/E0

~ oos's$ 223 | sz9'9s| £1/r0

o oos's$ 228 | eso'9g | L1/S0

S| o0s'ss 22$| ose'9s| 21/90

Ot. Tas : fo vs 2 “ - .

a araetleny Beg On| 21/20

2 arqelreay Byeq ON | 21/80

> eng juewAed junowly yunowy

“) Joyeubiseq uevo7} seq wuly "pag se] juewAed juawAeg

UL AIAOY yo adAL qunouwly Wee UBIH jo eyeqg jenoy painpeyos sourjeg

a UOGPWOJU] JUNODOY Jeo0}SIH

S € ? g € v g 9 9 9 9 Sepoo smieis yum

O°

>

2°

08

tl

N

©

n

O

O-

 

 

o$ o$ 9L0c/at L$ o$ BLLS SEL'9$ LLO¢/L7/60

peso) 98g seg yunowy ae wes junowy = pidy 3S4 ‘8g Aynoy 1821 Aouenbuyeg junowy juulAeg junowy juwABy jude 1Se4) ong seg yunowy Payloday ajeq
e1eq vooeg Aeq vooyeg Aegy pos8yeq HO e6u8yD ‘EW aed jo ojeqQ IS} 10 B1LQ psinpayos enjoy jo 21eq qunowy sourreg jo sy swat)
Le AluuoW, o$ 00S'S$ 600e/LO/Z0 +¢S005 LEE LOOZETIE

/ UOREDYISSEID OUPAID sojyeubisag Aiajoy paay siquoyy fouanbeiy sue) UuOReIng swie1 MMe Mpeg 46H a peuedQ seq. : / oo . SaqUINAE URODOY
Po Ee) Tae soln’ sn) SOQOELLEL Ved BURG SONU $696 X08 Od RUBIABN/PI J0 140

 

 

 

  

  

 
 

 

 

   

  

 

'- GSOPPL - OL9S -O67989700-WOV IddVrEosPO6ral Zz jog abe ( Beg KEN UO penuquod )
5 €& bv ¢ € + G 9 9 9 g  S@PED sniBIs YUM
MN PLO@LO PLOWZO PLOWEO LLOWZO LOWED LbLOwPO L1OWSO LLOZ/90 ZL0z¢/Z0 Z2I0z80 AiosiH junosoy
QO ‘ang jseg BOW 20 sAeq OBL ‘a1ey pexty
oD ‘uB07 JUBPNIS - NOLLWINHOSNI TWNOLLIGOW {junoooy jenpialpul - JUNoDoW esoUsy ‘UBO7 UOleoNpy - UeO7] 40 adA] ‘USLUIESUI - JUNODOY yo edA) ‘and ised SAB OZL 18AQ - SN}EIS
Co og o$ gLoe/et Ov$ 0$ €0¢S peLes Lt0e/12/60
ou pasay ayeg Aeg junowy ayeg Mag \uneury = pidyisi ‘pa | Aaqoy ise] Aouenbueg qunowy juulAeg junowy juuteg  jUuuAeY 1827 and ised junowy papoday ajeq

ag uooyeg feg uooeg Aeg peejeg NO e6.0y9 "RW 918g jo a1eg ISL Jo eq painpayos jenoy jo a1eg lunowy aourreg yO Sy Sway]
Ql AoW 0$ Ooo's$ 6002/10/90 «22005 LEC LOOZeZ 96
VORPOYISSEID OUPSIG xjeubiseg Ayanoy __ Buenas suvel  _voneing sue, MUNI] BPB19 MP8 UB pauado aleq _ Faquinny juncooy

Vishal | GEQE-ELLEE Ved 8UPH SANIAA SEIEXCH Od —}Ua{ABN/PF Jo 1daq

  

 

 

  

 

 

‘OE SUNSAIOYL »«CEOOALEELOOCETIE -

#UNOIIY JUNOIIE PVld ay}

SE96-EZZEL Vd alleg SexIIN ‘S696 XOg Od TUelAeN/py jo ideq joejuce eseajd We}! siy) jNoge suoNsenb jeuoHIppe srey NOA }{ “Wey! siyy Bulpsebas
so0lnos jeulBUO au) Wo. peplAoid Ueeq sey UOHeUOJUl feuOIPpy ‘peyepdn ueeq sey juNOD_eR siuy UO AuojsIY BulAed Joud ay] ‘payepdn useq sey junoooe sIyy

‘yuNod0e SIy} UO Payepdn sem UOHeUOJU! }UNCDOE [BOUOISIH peyoseesas BABY af <<<

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

vE9SPO6PEL # UO}}JPULI{UOD

 

 

UOHSWUIOJU JUNO. |BOUOISIH]

 

N

Oo

o

o

>)

©

a

zt

LD - tet ee CEA Olen eee nee ee giiitirefeinit wl ‘ nee oe oe a

3 oos'ss | o1t'9s| S160
® o0s's$ | ge1'9$ | S1/OL
ef wena Tn ~
~t oos'ss| | s9u‘9$| SH/LL
2 oos's¢ | 298 | e6t‘eg| su/zt
cE — =< SS ===
E oos's$ | | L9$ eze'9$ | 91/10
S

a oos's$ | | | 9bz'9$ | 81/20
a oo ES = =
< oos'ss | | vlz'98 | 91/60
v”) ‘ue07 uojeonpy 0g oos'ss | Loe'9$| 91/70
eX 7 vee errr ¢ Binkioeeamaeoenbaootd ie See res at ee ete nery yee eee nen eee Seven pateanaies pierre res Eerrrereesenerse re ‘ Pr rt

- ue07] uoyeonpy os] oos's$|_ | | 6zE"9$ | 91/S0
69 See EES =

2 ueo7 uojeonpy o$ oos's$ $ge'9$ | 91/90
o ang quawAed yUNOLUY qunoWYy

© Joyeubiseq ugoy Sed yur] Pen se] juawAed juewAed

wi Alagoy jo adAy JUNOWYy pag yBiH jo ajeq Jeno painpeyos eouejeg

om

Y

©

O

LLOg ‘Le s4aquia}deg : 274 LIGZYO

 
- SOPH - OLOS -06PS89700-NOV IddV¥PregsPro6red

az jog ebeg

( eBeg KON US penuyuog )

 

 

1

 

 

 

 

69v'ES | OL/¥0

 

 

 

 

 

   

 

 

 

 

 

 

 

 

 

 

 

g ] 00068] | sev es] 91/90
Z "eo uoneonpg] 000'8s| ~ T Los‘es| 91/90

 

ueo7] uoneonpy

 

LbS'€$ | 91/20

 

 

 

age 7 of 23 Pag

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

uvo7] uoHeonpy 000‘e$ 6e$ pes'e$ | 91/80
Ugo} uoReoNpy oo0'e$ 6E$ ess’ eS | 91/60

 

 

 

 

 

 

 

 

6e$

OLS ES | SL/OL

 

 

 

 

Wn eOe LOST Iuda Shoda aod baeet Obi bbe beR a cdndiet ibe

 

000'e$

 

ied 01/25/19

 

 

 

o00'e$

6E$

 

 

 

L£8S'ES | SUEL

 

 

 

 

 

 

 

 

000'e$

 

 

 

 

6E$

 

 

 

 

 

 

S09'€$

 

92-7

 

 

 

 

a|qeileAy eq ON | ZL/LO

 

 

 

 

Ors

 

 

 

 

  

 

 

 

B29'e$ | Z1/Z0

 

 

 

 

o00'e$

= =

 

 

 

 

vro'es | LL/E0

 

 

 

Ors

 

o99'es | £1/r0

 

 

 

—

 

 

 

000'es

 

9Z9'e$ | Z1/S0

 

 

avs

 

 

 

 

 

 

Ovs

 

 

 

 

Le9'es | 21/90

 

aiqeiteay Req ON

Lb/Z0

 

 

 

 

a|gejleay eyeq oN

L1/80

 

 

Joyeubisag
Aanoy

 

ueo7
jo adAL

 

ang
\seq
quNoLuiy

 

ywry
perp

 

upsID
YBIH

 

juewAed
se]
jo Beq

 

junowy
juswAee
Enjoy

 

JUNOWIY
yuewAed

pajnpayps

aouejeg

 

Case 2:18-cv-00311-JES-UAM _Docum

 

 

 

UOHEWO}U] JUNODOWY /eO1J0)S1}4

 

 
'- GObPL - OL9S -O6FS89Z00-NOV Idd Vv reosboérel Ze $0 4 eed ( abe XN UC PenuqUOdD )

OOSE-ELLEL Vd a4ieg SAXIIM ‘OOSE XOG Od JuUaIAeN
‘JOBJUOD ssee|d Was}! siy) jnNoge suonsenb jeuonippe eaey noA }| ‘peyepdn usagq sey puNosoeR si Uo Auolsiy BuiAed Joud ey] ‘perepdn ueeq seu yunoooer su,

‘JuNODOR SIL) UO payEepdn SeM UOHPUUOJU! JUNODOE [eOLOJSIH] ‘ale SYINSOI OYL ,ZELOOLEELOOTETIG - #IUNCZOY ‘JUNODIe JIPesO ey} peyoteesas BABY aff <<<

 

5 Sapod snyeqs YA
2102/80 AlojsiH Junosoy

 

‘ayey Pexly :ULO7] JUSPNS sJUNOSDY UONoeI[OD /UOHeWO}U] JUNDDOY
SIMs Sajndsiq JeWINsUdd - NOILVWHOANI TWNOILIGGY ‘iunoosy jenpiaipul - juNOSay aso; ‘URO] YOReONpA - ueO7 Jo adAL ‘uedg - juNODOY Jo adA| ‘yUNODoY UOIDETOD - sMeIS

 

o$ 0$ LLOdsO 9L0e/20 o$ o$ 6a 2 6L6 25 LbLOel2/60

pasog eg sey qunowy aeg Leas junowy = pid 1S ‘19g Ayagoy 1s] Aouanbuysg yunowy jue junowy juwéeg = juauARg se] and std ynowy poyoday seq
aieq uooyeg Avg vooeg seg pass3jeq yO e6:eug ‘ew seg jo o18Q 181 jo areg painpayos enjoy jo a1eq) junowy sourRg 10 Sy SWO}]
jeuoneonpy 1 0$ Lye'o$ »S90982

UORRDYISSRIQ LO}IPaID soyeubisag Atagoy pray SuUOWy Aouenbey sue | uoqeung swe) qu] p919 P31 YBIH peuadg seq _faquinyy junosay

JEVE-GELES.NW O18PHEO Id uoNeuy E DUO"

         

  
  
   

lZve-9ZisS NW eepyeo Id uoneuy 1 ‘owi97 ‘joejuco asesid we}! siuy jnoqe suojsenb jeuogippe saey noA j| ‘wey sly; HBulpseBei aoinos jeulBuo au;
wo. paplAoid ussq sey UOeUUOjU! (eUuORIPpY “Anoeu0o papodai Hurag si Aojsiy ButAed soud ary yeu Auediu0d HAO O} Paya sey JOyPa19 sIyL ‘Apoaioo payoda
Buleq si snjeys juauno aul yeu} AuedU0S HNO 0} PayUeA Sey JO}IPelo sity, ‘ave SzINSEs BYL ,GSO09EL - #JUNODOY JUNOIDB peso aly] Peyoseasas BABY aA <<<

 

 

 

 

 

 

  
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

   

 

 

 

 

  
 

 

 

 

 

 

 

 

 

 

 

 

 

 

Case 2:18-cv-00311-JES-UAM Document 92-7 Filed 01/25/19 Page 8 of 23 PagelD 707

 

 

 

uBo7] uoweonpy os | o00'es | | | dge'es | $1/60
ue] uoyeonp3 os | ooo'es | vle'e$| 1/01
ueo'] uoneonpy} 0$ 000'e$ | | | eee'e$ | SL/11
000'es Les] goes | Suz
o00'es Les ezp'es| 91/10
o00'e$ | Lev'es| 91/20
ueo7] uoneonp3 0g 000's$ esr'es | 91/60
end quewAed JUNOLIY juno
Joyeubiseq uevo} sed ywwery WpeaD se] juewAed juawAed
Annoy yo adh junowy peg UBIH jo eq lemoy| — painpayos sourleg
UONEWOJU] JUNODOY JeOUOSI}
PEISPOGHCL # UOIBULIJUOD LhO? ‘12 4aquiajdeg : AT4 LIGAYD
pay Mw
wea
 

- SOPPL - OLOS -067S89200-NOV IddVrEegsr06reZ . ze $09 abe ( Beg KAN UO Panunuog )

 

 

 

 

 

 

  

 

 

 

 

 

    

 

 

 
 

 

 

 

 

 

 

 

 

 

 

 

 

    
    

   
  

 

 

 

 

 

 

 

 

 

 

 

     

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ue07 uoneonpy og o00'z$ | £8l'z$| 91/20
4 ueo"] uoneonps | 000'z$ | 99$ €08'Z$ | 91/80
oD ueo7] uoyeonpy | 000'Z$ 99$ aie'zs| 91/60
0 ae ee eet eee ee a Sr Pen Pear anne eee Sees . *
7 ueo7] uoyeonpg | 000'2$ 99$ | PES'S$ | 91/01
ol ue07 uojeonpy 99g ose'z$| 91/11
a). “ mn on aoe tee eee ee “ye ze * fort vo. i
q ueo7] uojeonp3 o00'z$ 998 | oze'z¢ | 91/21
o eiqereny e1eQ ON| Z1/L0
— Bee oe en et oideret a te es v7]
N 998 | Lo6'z$| 21/20
O- wis foe Be
> ooo'zs | 998 | 226'2$| 21/60
i se ‘vate tT eae * ‘peters a is vt wert ve = Sra
998 9r6'2$ | L1/0
oO 998 | 996.28 | L1/S0
= o00'zs ' 998 | 986'2$ | 41/90

 

 

 

 

 

 

oc

B[ge|leay eyed ON ZE/20

 

 

 

 

 

Siqe|leay BeQ ON | AL/80

 

 

 

 

 

 

 

 

 

 

eng juawAed yunouly junowy
JoyeuBiseq ueo7} sed Ww upaig se] juawiAed juewuAed
AAO yo edAy juno Hpsp uBin jo ajeq fenpy peinpayss sourleg

 

 

 

UOHEUWO}U JUNODSY ;EOLOISIH

 

 

v S 9 9 9 9 9 Sapod SnyeIs Wy

Zb0Z%/ZO LLOZEO LLOZPO LLOwSO LLOweO L10e20 ZLOZ¢/e0 AtojsiH Junosoy

:8NQ Ise alo 10 SARC OBL :e}EY Pexiy

-UBO] JUEPNS - NOILVWHOANI TWNOILIGGY ‘JuNnosoy jenplAipy - JUNCooY esOUM ‘UeO7] UOneONpy - ueOT jo edA) ‘juBUU|/EYSU] - |UNODDY Jo addy ‘end Ise skBq OZL 198A - SNIEIS

 

 

o$ o$ QLOC/EL ves o$ esos 610'eS LbLO?/tZ/6O

pesoig ayeg fed junowy = eg NS qunowy = pidyist ‘eg «6 Aaoy ise] Aguenbuyeq junouny juwAed Wunouny jude = juiced 1se7 ong seg qunoWy poyioday ajeq
aeq woo)ag Aeg wooyeg Abd peveseq HO aBseyD “RW 91eq jo o1eq IS} 10 O12Q painpayss fenyay jo B1eQ unowy eouneg jo Sy SWwa}]
£9 Aju, o$ 000'°%$ B00 LO/Z0 acOLOOLES LOOZETIS

sojyeubiseg AAyaY = PABY SUUO)

 

1819 YB _pauadg aye saquUNN JuncooY

 OOSSTELLET Ve uIPE SeXIIM 0086-X0 Od — IUOIAEN

UOHBOIISSEID 10}1P819

  

-Cas@ 2:18-cv,00311-JES-UA

 
 
'- GOPPL - OLOS -O6PS897C00-WOV IddVrE9SPrO6res ZZ J0 6 ebeg ( aBeg KON UO panuyucs }

 

5 5 5 SapOD SNyeqsS YUM
LLOg/90 ZbOd/Z0 ZL0d/80 A20)81}H junosoy

 

‘aJeY Pexi4 {Ue} jUEpNIS JUNOSOY UOHS|[OD - UONEWNOjU jUNODOY
SIUL Seyndsiq JaWNsUCD - NOLLWAWHOSNI IWNOLLIGGY {unosoy jenpIAIpul - jUNCODY ssoUpA ‘UO UOeONpy - UeOT Jo adh} ‘uado - jUNOSOY Jo odA| UNODDY UORDEIIOD - snieIS

 

 

O$ o$ ZL0¢/90 9LOZ/E0 o$ og ZLOLS SLO LS LbOe/12/60

paso = «aye Ae junowy = yeQ ues junowy «pid Sk ed = AtAgoy seq Aouenbuyeg lunowly juwsey unowy juudey = jude [S27 ong ist lunowy = pay odayy 012Q
aed oor” eg uoojeg seg posejeq HO eBreUD ‘hw eeg yo aye 1S. 40 oyeq painpayog reno JO a2Q junowy sung jo sy suey
jeuoyeonpy € O$ og6'ss. «390982

UONBOYISSEID JONIPOHD _ wyeuBisag Ayajoy — paay sinuoy Aouenboig $us0 1 voqeing sua, MW Eps _ Npaug yb pouado aieq raquiny junosoy

 FEYEOZISS NIV F1eP¥EO Id Uotews{ = — 9UIDZ

  

  
    

Love-SZLSE NIV afepxHeo Jf uoneuy , ‘9u9y oe\U0. aseajd We}! silt Inoqe suoNsanb jeuonippe aaey nod J] ‘way! Siu) BuipsreGes eosnos jeulBuo ayy
Wood} peplAold used SeY uOHeUNOjU! [eUOHIPpY ‘Aoeuo0o peyodas Buleq st Asoysiy BulAed soud au yeu; Auediuos HO 0} PeyeA sey Jo}peio sil “Aoeu00 papodeal
Bulag si snyeys jueuino au yeu AuedWCD YNO O} PayUsA Sey JOUI|Paio SIU] sere syNser ays ,S909B/ - #JUNODOY ‘JUNODIe JIpaso ay} peyoseeses BABY af, <<<

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

—— ue07 uoneonp3 | 9 T ooze) a 7 — "76028 [51/60
—= ————— ecwramraceeatt = aeeereceenGrane as = = _eemeomerentes ) — —
— Ge07 uoReonpa —— os] FT 00028 1 — | 7 - | Z99'2S | Suit
— ‘wet uoneonpa] ——— — l 2008] - £9$ LL9°2$ | SL/EL
Co rotuonsonea] dd ones] eas] e008 |oirt0
= ————— ———— an —= asl <= — i = = —
[at uoneoreay os] coz] 92/28] 91/60
Goo} woneonpy - 08 rr 008] — | LpZ'2$| 91/70
| Te ‘uzo" uopeonps | —— os] — 0008. — L£SL°@$ 91/80
— — We0] uoneonp3 — o$ — coves | ZLL'2$ | 91/90
eng juswAed juno JUNO
Joyeubiseg ueo7] sed Wut] Weep se] juewhed juawAeg
AIAIY jo adh yunowy Wee uBIH jo aeqQ jenpoy panpayos aougleg

 

 

 

 

 

 

 

 

 

 

Case 2:18-cv-00311-JES-UAM Document 92-7 Filed 01/25/19 Page 10 of 23 PagelD 709

UOHEWJOJU] JUNODaY JEOLOISIH]

 

 

 

VE9GVO6VCL # UOEUMIJUOD . LL0z2 ‘Lz 4equiajdeg + 774 LIGAYD

 
- SOPPL - 019 -06PS89Z00-WOV Idd re9sProErel 2z JO01 eed

( aBeg Kan UO Penuguod )

 

 
  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

           
     

   
 

    

696s o1s| 6irs| 91/60

CG Seen ence eccecee nec ceeeeen enn nn eee ene eee eee eee nen eee cen eee ecccccncnnneeennnneann ncn eeeee een cec cee eee ence ceeenee ene nenceeennnneneen ne DLE reenter Sr eee ererrernec
qd O1$ Ocr$ | SL/OF
Ou OLs cops | SL/L Ib
‘4 OLs ver$ | Ole!
q ayqeyleay eyeq ON | ZL/LO
Cp ~
al | Lis| 9zv$| 21/20
of
a | Lbs L@v$| L/€E0
KK... ns ae = " ~
G | Lis | 6zr$ | L1/r0
q :
= LL$ O€r$ | LL/S0
N | LLg ZErs | 21/90
q aiqeyleAy Bye ON} 21/20
a

== Seen een nen ce cee nencen enc nen een eee cern ceece eee ee ne Ce ene eg eR ge nen eee Lo ut TEE ory
35 Egeleay eyeg ON | 21/80
A end juawAed juno junowy

JoyeuBiseq ueoy seq yw] "peg se] yueuthed juswAed

s AIAnoy jo adAy qunowiy upan YBIH jo ae jenjoy peinpeyos eoueleg
5 UONEUO}U] JUNODDY [BOLOYS!H
Y) € ¢ s € v s 9 9 9 9 = - SBPOD Snes HUM
Lu POLO PLOwWZO PlO%EO L020 LOVED LLOe*PO LLO¢SO LLOg¢/90 LLO¢Z0 Z10¢/80 A1ojsiq junoosoy
ay Tang ised si0W 40 sAeq OSL faley pexiy
4 SUBO7TUEPMS - NOLLVINHOINI IVNOLLIGGY ‘tunosoy jenpiaipu] - }uNooDY esousy ‘ueO7 LOleoNnpz - ueO7 Jo adAL ‘jUSLUI]EISU| - JUNODDY Jo adA] ‘eng seq SABC OZ 418A - SNES
oO o$ o$ 9LO0d/et LLS 0¢ 601L$ vers LLO?/L2/60
© peso aleg fog junowy = IRQ Wes yunoury = pidyisi eg Aino yse9 fouanbuyaq Wunowy juWA ge juneury jude = judge Jse7 ang ised junowy papodey aeq
1 a1eg uoolEg Aeqg uooreg Ae poiajed HO e6seuD “ey ayeg jo ayeg JSL Jo ayeQ panpayuss jenjoy jo seq qunowry souReg 10 Sy SWwd}|
orm dd Ajyuo os 69E$ | LO LO/zO ~cZ005 LEE LOOZEZ96
0 WOGRIISSEID JOUPIID syeusiseg Aingoy pad SsIquOY) Aouanbelg sun uoqet : pouado ‘cm / ; _JaQquinn junosoy
a 4: aIAEN/PI Jo 3daq
@ SE96-ELLEL Wd adseg SONIM ‘S696 XOg Od JUeIAeN/PF so }deq oR\U0o eseajd We}! si jnNoge suoNsenb jeuoMIppe eaey NoA j| “way! siyy BulpreBes
5 goinos jeuiBuo al) Wo papiAoid useq sey UOReUNOJUI ;eUCHIPpy ‘payepdn useq sey juNCooR si Uo Aroysiy BulAed oud ayy ‘peyepdn useq sey junoooe siy]

‘JUNODOe SIU} UO payepdn sem VOI}EULOJU! }UNODIE [BOU0}SIH

sa4@ S]INSOI OY

eC LOOZFLEELGOZETIE - HIUNODIY JUNOIDE JIPIlD BY] POYDACASSI GACY BAA <<<

 
'- GOPPL - OL9G -O6PS89200-NAV Iddv¥rEesspoé6rel Z JO LL ebeg ( eBed IXeN UC PenuAUOD )

SE9G-ELZEL Wd e4deg SOXIIM ‘GE96 XOG Od JuelAeny/py jo jdeg ‘joejuoo eseaid wo}! si jnoqe suo|senb jeuoylppe aaey nod j| “wey! stu; BuipseGes
aounos jeulBlio sy, wo peplAcid used Sey UOIEWUOJU! /eUOIIPpY ‘peyepdn used sey }uNoDNe situ) Uo ANojsIy BulAed Joud ay, ‘peyepdn usaq sey yunosse siyy
‘JuNODOR sy} UO Peyepdn seM UOHCUWOJU! }UNODOR |eOLOJSIH ‘ave SyINSE OYL .ZPOOFLEELOOTETIEG - FIUNOVOYW ‘JUNODIE YIp|lo ay] payoseeseas BABY Af <<<

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
  

 

 

 

 

 

 

 
   

 

 

 

 

  

 

 

 

 

 

 

 

 

 

  

 

 

 

  

 

 

 

 

— uego7 uoneona | " o¢ | lors] si/60
~~ we07 woneonps | “oF | To cove | 1/01
— ————_——— Sn = ——S — —
— ors] ove] sven
O18 Zovs| arto
| cove | sv20
T oles] oven
weoyuoyeopg]—~—SCSsT:StC<Ctsté‘té‘dSC es SCS : ] —— Tis euro
ueo7] uoVeonp3 — T — —] — ary ous0
ueo7] uojeonpy Bes rs 7 a Ts 21790
= ueo7 uoweonps rr pees —— T — J —— — ais] suo
ueo] uoneonp3 — —— oes] a — oI Les 31780
eng quewAeg qunowy junowry
JoyeuBisag ueo] sed ywIy ypey se] yuewhed juawhed
AWAnoy jo adAL juno Peg yBiH jo gjeq femoy pajnpeyos eourjeg

 

 

 

 

 

 

 

 

 

 

Case 2:18-cv-00311-JES-UAM Document 92-7 Filed 01/25/19 Page 12 of 23 PagelD 711

UOHeWOJU] LUNODOY [eOWO}S!H

 

 

 

VE9SVOGHCL # UOfJEUIJUOD L102 ‘Lz 4aquiaydeg ? F714 LIGAYD

 
 

- SOPPEL - OLOG -O6PS89C00-WOV lddVrEgsrObrel cz jog, abe ( bed xen We) penunuod )

 

 

 

 

 

 

 

 

 

 

 
  

 

 

 

 

 

 

 

 
 

 

 

 

 

 

                             

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

al | ueo7 uojeonpg 000' L$ gz is| 91/20
cu ee ey ee ee De aon ot roth wD BE Le oe ee a eres eres eel _ wo. . . _ a oe _
ueo7 uoneonps 000" oo 1s] | a1$| E8S' L$ | 91/80
D | ueo7 uoneonpy | 000" oor] BLS 26S'1$ | 91/60
Of ae ELD oes a poe BLE “ : oe wot eas fos Ves . col a . - TT s . a]
op .
o 000 is | 8s L09'1$| 91/01
op 0018 eis 0191s] 9/1
cp 000' L$ | 81g 6191S] 91/eh
Ob: : wee a 1 - Pree fee ae “ er ms sodas ns

 

 

Sgeiieay Eyed ON| ZL/L0

 

 

 

 

 

 

 

 

 

 
 

 

 

 

 

 

 

 

 

 

 

 
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
 

 

 

 

 

 

 

 

 

 

 

 

 

 

Oj

Ql 6L$ 0e9' lS 1/20

<p ueo7 uoneonPa 6L$ e098] 11/80
c oP" rr Lu/v0

Nye

oP 6g y99'1s] 21/0
c 299" ry LL/90

De:

q

q alqeleny wed ON LW/Z0

a eidelieny Beq 0 ON | 21/80

= ang quewAeY UNO JUNOWIY

vp Joyeubiseg uro7 18d yw] ype se] yuawAed juewAed

ul AIAIOY yo eda, qunowly "Ppa yBIH jo ajeq jenjoy peinpsyos aoueleg

 

UOELUIOJU] JUNODOY J29110)8/}4

 

 

€ t S € v S 9 9 9 ) SaPod SNZIS UUM

PLOZ/LO PLOw?ZO PLOZeO LLOZ¢ecO LLOWEO LLOg@PO LLOw?sSO LLo@ws0 ZLO@?Zz0 LLOZso0 Asoys!} yunosoy

-ON jSEd SOI] 10 SAB OBL Sel Pexly

:UBO7] }USPNS - NOLLVINHOANI WNOILIGGY UNOSSY JENPIAIPU].- JUNCODY asoUAA |UBOT UOIWeoNp® - uwo7 jo add] ‘jueLUjeysu] - jUNCDOY Jo edA| ‘eng ised SAEQ OZL 48AQ - SMBS

 

 

  
  

 

o$ O$ 9Lod/et 6L$ o$ ZBL 6L9' L$ LLOZ/LZ/60

pasaig syeg keg junowy = ayeq Leg. yunowy «pid tsi jeq = AAgO Ise] Aouenbuyjag qunowy juwseg yunowy juulkeg = juulAe S27 and] seq junouly payoday a1eq
ajeq uooyeg Aeq vooyeg Ag pausjeq HO eBseu5 ‘ey oyeQ jo aeQ IS] Jo ejeQ pajnpayos enjoy 10 a1eG junowy aougeg jo sy sway
£6 A[YUOW o$ 0001S 6002/10/90 scPOOFILEE LOOZE TIE

oo WUTUpadg | uparg UB peuedo ale JeqUINN JuNoDay

oneouIsseIn NDEI) «sare usiseg AIMioy prey sijUoW = fouenbely sue), —_uogeing suo,

 
 
 
 

Case|2:18+cv-00311

 
 
 

| SE96-ELLBL Ved BuE SOHN SE96 XOG Od I WalAeN/Py fo 3deq

 
f-GOPPl - OL99 -067S89200-NOV IddVrEe9sPrO6rel ZZ JOEL ebeg ( eBed IKON UO penuyuoy }

€ v g € v g 9 9 9 g  —- S8POD SNEWS UUM
bloelo FlOd¢e0 PLOZ@EO LLOd/ZO LLOC/EO LLOz@/PO LLOWSO ALOw90 ZLOwWZ0 ZL0%¢80 Moisix wnoooy
‘ON JSed Soy JO SARC OSI :e1eH pexi4

-UBO7 JUBPNS - NOILWINHOSINI IWNOLLIGGY “juNod0y |enpIAIpU| - }UNOSOYY BsOUAA ‘UeOT UOeonpy - ueo7 jo adA! ‘yuaueysuy - juNODOY jo edd! ‘eng ysed SAR OZL JeAO - SMeEIS
o$ 0$ 91.0e/2 Lig og 891$ LGS'L$ ZL0z/12/60

paso ayeg feg junowy aed Was junowy pidygisl eq  AlAjoy ise Aouanbuyeg junowy juwdeg junowy Juwéeg  juulded se] ang iseq tunouly payiodey ejeq
ayeq uooyeg Agq uocqeg Atg peuojoq no 962249 “heyy eyed Jo a1tQ 1S} JO H10Q painpayss enjoy jo ayeq qurowy poureg jo sy swaly

e6 AjuuoN OSZ' L$ 6002/10/70 » LOO LEE L00zEz 6
yonber SWi0, 210) HOH _saquny Wuna9oy

‘Od, 2UafABNYp? Jo 3daq.

  

rg sued

 

  

SE96-ELLEL Vd O4G SAXIIN 'GE96 XOG Od JUeAeN/PF Jo jdeq :yeu0. asvald Way!-siy) jnoge suoysenb jeuoHIppe eaey Nod 4) “we! sILy BulpseBar
sounos jeulHuo sy, Woy peplAoid ueeq sey UONeUWOjUI jeUOHIPpYy ‘peyepdn useq sey juNODOe siyj Uo Alo\sIy BulAed soud ayy ‘payepdn ueeq sey junosoe si
‘juNoSoe SIU) UO Payepdn sem UOIPEUUOJU! JUNODOR [BOUOISIH ‘ase SYINSE/ OY, .ZLOOFLEELOOTETIG - #JUNCDOY jWUNODIE peso ay] peyoseaseas BABY ON <<<

 

 

 

See cee acter weaver vap ewe a ON wane ng aeapa UOdEa a ny le Inve D ade SESE ate ne Pe ted en CAEP Ee IO Doan nines tan oobide teddy PPLUAP wo vdne dine rea roe y Farnese re atre eeiege ne 2 nasvyeee Da pave ee

ueo7] uoneonpy og 000'1$ | | ser‘ Ls | S160

 

 

 

 

 

 

 

 

  

 

 

 

 

 

 

 

 

 

 

 

 

 

T - — ueo7] uoneonps | os] —— 90018 | ~ T J —T 0s 18] sv/01
veo" uoneonp3 | ~08] —T— 0001s] rs T LLS'LS Suit

 

 

 

 

 

“UEOT uoneonpy | 0018] —— T T Lig isis | sui

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
 
 

 

 

 

 

 

 

Loan Se
SSS eee ——

 

 

 

 

fete Bete eene ieee ne nee cane d aay ca de Ee ee EEG Tae EG ole Med MeN Te Ch d ae a

 

 

ueo] uoyeonps o$ |

Meee SANGALO TLL OEAIIEL AG TES AE A TASER TS OAD eee

ue07] UoTeonpg 03

 

 

 

 

| 6gs't$| 91/0

 

 

 

296° L$ | 91/90

 

eng quowAed jUNOWY JUNOLY
Joyeubiseg ugo} sed Huw "pay seq juewAed juewAed
AWAgoY jo edAy qunowy pep uBIH jo eq jenay pajnpeyos eoueeg

 

 

 

 

 

 

 

 

 

 

 

UONeUOJU) JUNODOYY jeOLU0}S!H

VE9SVOGHCL # UOsJEULNJUOD LhLOg ‘tz 4oquiajdag + 314 LIGAYD

 

 

Case 2:18-cv-00311-JES-UAM Document 92-7 Filed 01/25/19 Page 14 of 23 PagelD 713

 

 
- SOPPL - OLOS -O6PSE9200-NAV IddVrEegSsPpoé6rel

Ze JO rp) obey

( aBeg KEN UC panuqUCg )

 

 

uzo7 uoyeonpy

 

 

 

 

 

Srp’ Ls | 9L/r0

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

osz' Lg | ZSr' L$] 91/S0
; ueo’] uoHeonpy OS2' L$ eSr'l$] 91/90

 

 

 

“E>

ueo7] uo}eonpy

o$

0Se' L$

 

GOP'ls

91/20

 

 

we OM LED Oh dn Le EAL DE PAL DI TAA ADD:

 

CPSC AE Ee CLOSETS

  

Ee

 

at
a

ueo7] uoeonp3

 

 

 

OSse' L$

 

 

 

eLb' ts

91/80

 

 

 

 

 

 

r

ed bdo ta bday a

tteradd tad tenes Page de eda et ode ena

 

7

 

ueo7] uofeonpy

 

OS2' L$

 

 

 

 

 

 

Pande tde Ibadan ata ida aaa

Meenas dedendadigeter eens te

OBr' Ls | 91/60

 

=

 

ose' L$

 

 

 

28‘ 1S

 

 

 

 

 

 

Poa Nn CALLAN IEE a8 bad ht EDI RILEY

QL/OL

 

 

ueo7] uojeonpy

 

 

 

ose’ L$

 

 

 

 

 

 

 

ver'tg| 9/LL

 

 

 

 

 

 

 

 

  

 

 

 

 

 

 

 

 

ueo’] uoWeonpa OS2' L$ Zos' 1s | OL/eL

 

TS

 

 

 

eyed ON

 

ment 92.7 Filad al {25/1 Q.

 

 

 

Lt$

 

LLS'ES] ALCO

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

qd wnt “T ve : wf -

g | Lig gis'is| 21/60

= LL$ pes LS] Zt/Po

F Lb LES'LS | LZL/S0
21g BES'1LS| 21/90

 

 

 

 

 

 

 

 

 

 

 

eqelleay Beg ON | 21/20

 

-CV-00311-

 

aigelleay Fyeq ON

L1/80

 

 

Joyeubiseq
AWAnoy

 

ueo7y
jo adAL

 

end
sed
juno

 

wut]
Uped

 

UpesD
yBIH

 

juawAee
\se7]

 

}o ee

qunowy
yuewAe,
jenoy

 

junowy
juawAed

pe|npeyos

 

souR|eg

 

 

Case-2:1

 

UOHeWJojU] JUNODOY [eoE}s!H

 

 
- S9PVL - OL9S -O6PS89C00-NOV IddVregsProérel

Zz JOG) abed

{ oBeq KEN UO penuQuod }

LZve-8ZLSS NW afepyeo ‘Id uoneuy | ‘OWI9Z Oe;U0d eseaid Ws}! SIL jNOge SUONSenb jeuO}Ippe saey NoA J] “wey! sy BulpyeBes soinos jeulBuo au;
wo peplaoid used sey UOHeUOJUI [eUCHIPpy ‘Ajjoel1090 peyode Bulag st Aloysiy Bulded Joud ayy peu) Auedios YO 0} PoYsa Sey sO}IP|lo SIU] ‘Apoeli0o payoder
Buleq si snes }UsINS SU} yeu) AUedWOoS YNO O} PeYyUeA sey JOYIPeIO SIU] ‘ave SyiNses ey, ,GGO9BZ - #IUNOVIY JUN0IIE Jipes2 ay] payoseesas BABY Bf, <<<

 

ZL0z%PO L10z/SO LLO@eo LLOwZ0 LLO@wso

9 2

5 SBP snjeys YUM

9 5
Al0}SIH{ JuNosoy

 

TaJEY Pexiy /UeO]USPNS ‘JUNCIDY UOHDET/OD :UOHeULOJU] JUNODOY

SIUL Se{Ndsiq 4eWINSUCD - NOLLVWHOANI TVNOILIGGY {unoosy [enplAipuy - juNooDy esoUpA ‘UO LOQRONpPY - ueO7 Jo addy ‘usdo - JuNODDY Jo edAL ‘LUNODDY UONIEIIOD - smeEIS

 

 

__,..., HOMBOYISSEIg JONpAID

 

   

     

   

o$ o$ LbOe¢/rO SLO¢/OL o¢ o$ 2£26' L$ LZE61$ LLOZ/LZ/60

pssog aed Atd junowty — gyeq MRIS Wnowy = pidyisi ‘Pq = Aajoy ise] fAovenbuyeg qunowly jute, lunowy juwheg jude se] ang ised yunowy peyodey eeq
ayeg uoorreg fog uooleg Aq ponejag HO oBreu ‘BA ed jo o1eq Ish jo s}eq pojnpayss renoy jo a1eq junowy sourreg jo Sy Swot!
jeucjeonpy § 96r' L$ «990982

Joyeubiseg Aingoy pagal sLUOYY Aouanbel4 Sulla) uoneINg Sula L a3) UBIY pauedg o1eq _ daqwnN junosay

 

ee pou

LOPE-SZLSS NIV SIEPYEO Id uoneuy {| ‘oulazZ joeuce eseald we}! sly jnoge suUOKsanb jeuoKIppe aaey noA J] ‘Wey! sity GulpreBai aosnos peulBuo ayy
lwo. peplAold useq sey UOTeWWOjU! [euORIPpy “Anoeuoe pepoda Buleq si Auojsiy BulAed soud ayy yeu, Auedwios HNO oO} Peed sey JO}IPEIO SIU] “Ayoeu0o pepodes

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

  

 

 

 

 

 

 

 

 

Bulag si snyeys jusUIND aly JEU, AUedWoo HNO O] PeYLIaA SBY JOVIPalO SIUL cave Sjjnsal ay ,oS09Bs - #]UNODIY JUNO0DIe peso ayy payoseasal BABY af, <<<
ueo7] uoyeonpy 0SZ7'1$ | | 66e' LS | S1/60
ueo"] uoyeonp3 ose'Ls | | sor'ts| si/ot
ueo7] uoHeONpy 0g osz't¢ | Zipig| SUL

| osz's | sis | 6Ly'1s| SWZ
| ueo7] uoyeonpz ose‘ ts Sl 9zr' L$] 91/10
| ueo7] uoneonpy og OSZ'LS | zer' L$ | 91/20
o$ 0S2' L$ 6Er' lS] 9L/E0
and yuawAed qunoUly juno
Joeubiseg ueo] seq wu "pe se] juewhed quawAed
AAO yo edAy qunowly ype uBIH jo syeq enjoy painpeyos eourleg

 

 

Case 2:18-cv-00311-JES-UAM Document 92-7 Filed 01/25/19, Page 16 of 23 PagelD 715

VE9SVOGHCL # UO[JCULIJUOD

fee
Ry

. Py
7,

 

 

 

UONPWOJU] JUNDIOY [EOLO}SIH]

 

 

 

LL0g ‘tz 4aquiajdeg : FWA LIGIHO
~ SOPPL - OLOS -067989200-NOV IddVreosrobres Zz 109) a6eq ( aBeg Xen UOC penupuog }

 

 
  

 

 

 

 

N aiqelieny Be On| 21/80
eng yuewAeg yunowly junowy
Joyeubisog uo] sed yt] pep se] yuewAeg juowAed
AAnoy jo edA, yunowly ype uBIH jo eyeq lemoy painpayos aourjeg

 

 

 

 

 

 

 

 

 

 

UOHEWOJU] JUNO JeOVO}SIH

 

 

 

€ ¥ S € , S 9 9 9 9 SOPOD SnieIs YUM

PLOWLO PLOZZO PLOw@EO LLOwZO LLOWEO sLO@PO LOGO ZLOZ@SO Liogs0 ZLOe¢so Aoysip{ qunossy

‘ang ised soy Jo sAeq OB] fayey pexi4

*UBO7) U@PNIS - NOLLVAHOSNI WNOLLIGGY “Juncooy jenplAlpu - jUNOdOW esoUAA ‘Ue UOeONpy - URC Jo edA) USWITEISUy - JUNCODY jo add} ‘eng Iseg SAE OL 198A - sMeIS

 

 

o$ o$ OLOg/eb 09$ o$ L6o$ Leg'e$ LbLoz/12/60

pssoig ayeg Ae junowy = ayjeq wes tunowy pidyys} ‘eq  Ajagoy seq Aguanbueg yunowy juwAEd jurouy juudeg = jue {seq ang yseg junowy perodey eq
aeg uooyeg feg uvoojeg Aeg poiajeg HO e6:eu9 ‘haw aed jo BeQ 1S} Jo ayeq Ponpayss fenjoy 19 16g yunowy aoureg JO Sif Suey)
ZL AUOW og pLS'LS LLOz/Lo/eo +28005 L€€ L00ze296

 

   

131p819 UpeID reqUINN junoooY

fOd ; tlelABypy jo 1deq

    

SE96-ELLEL Vd eLl@G SAXIN “GE96 XO Od TUA{AEN/PF jo jdaq joe\u09 aseejd wa}! siy] jnoge suoAsenb jeuojiIppe saey nod j1 ‘wey siyy Bulpsebes
gounos jeulBuo aly Woy peplAcid useq sey UO!eUUOJU! ;eUONIPpy ‘peyepdn uesq sey juNooVe siyy UO Aiojsiy BulAed soud ey, ‘payepdn useq sey junoose Siu,
‘juNODoe SIU) UO peyepdn sem UOeULOJU! JUNIOR [EOUOISIH] ‘eve S]Y/NSes EYL ,ZSOOFLEELOOTEZIE - #}UNODDY JUNIE jIpelo ey] paysivasas BABY af, <<<

 

5) 5) 5) Sepod snjeys YUM

Z10¢90 2L0¢%Z0 ZL0e¢80 AlojsiH yunosoy

Tale PeX!y /UBO7 JUSPNIS JUNODW UORSe!/OD /UdHeUNO}U] JUNCOOY

sly, sepndsiq seuinsuod - NOLLWWHOANI IWNOLLIGGY ‘junoooy yenpiaipul - yunosoy ssousy ‘uo? UOHeONPY - ueO7 Jo ed] ‘uedg - yunoosy jo adAy ‘juNODDY UORDEI|OD - sNIEIS

 

 

o$ o$ LLO¢/90 9102/20 o$ o$ pos‘ Ls POSS ZLO?/L2/60

pescip ae Aeg qunowy = ajeq pes junoury §pidyisi ‘eq  Auagoyiseq Aquenbuyaq lunowy juiced yunowy juWheg = juwAeY 1829) ang 1seq lunowy Poyioday a1eq
ayeq uooyeg Aeg vooeg Agg pessjeq HO e6seuD “Rew aieg jo a1eq St Jo s}eQ painpaysg jenioy jo seq qunouwly eoureg jo Sf suey]
jeuoneonpg € o$ SAL'LS «990982

 

 

soyeubisag AIAIOY © PAGEL] SUILIOWY

 

pousdo eed, 18a TURORDY
VE8E LES NI SIEPHEO Id UONeUY, | OUIO

   

Love-SZLSS NN eepyeo ‘Jd uoneuy fj ‘oulozZ oe\u09 eseejd wey! si jnoge suonsenb jeuonippe erey nod J] ‘wel! si Builpsebei eounos jeulBuc ayy
Woy peplAoid useq sey UOReUUOLUI ;eUORIPpY “Apoeiico peyodes Buleq s! Aiojsiy BulAed sod aty yeu) Auedwoe YNO 0} peYyLeA sey JOUIPesO SIUL “Aoe1109 peyiodes
Buleq s! snjejs jualno aly yey) Auedwioo HNO 0} Peed Sey JO}IPeso SIUL save SIINSE/ OYL ,GS09BZ - #IJUNCIOW JUNOIIE Ipasd ay] peyoseases aABY aM <<<

 

5 SAPOD SNIEIS YUM

2102/80 Asoys!H Junoooy

‘aye Pexiy -UeO7 JUEpNS jUNoDDY UONSaT[OD -UOEUIO}W] JUNODOY

SIU, Seyndsig JewNsUod - NOLLVAWHOINI WNOILIGGY ‘Junosoy jenpiAipyy - jUnODoy esousy ‘UO7] UOReONpy - URC Jo edAL ‘uedD - uNODoY jo adA] ‘JUNODOW UONDE]|OD - smEIS

 

 

o$ o$ ZLL0¢/80 9102/20 o$ o$ LLO'¥$ LLO'PS LLO¢/L2/60

pesog a1eg Aeg junowy = ajeg eis junouty = pidyist ‘eq = Anoyised Aouenbuyeg qunowy yuudeg junowy juwhéeg = jude jse7 ang Istg qunouny payday ajyeq
aieq voorreg eq uooreg fed pauajoq NO e8s2y9 “RY o1eq jo ayeq Is} jo 8G Pa[NPAYyOS enoy 30 81eq junowy soured jo sy Swa}|
JEuoheonpy L o$ Oogles 2990982

__, UORBOYISSEID JaLLp|25 Aouenbouy

   

HUN pei "p20 YBH  — peuedgeeg __ aquin und2ay
ann (0 REPEBEISE NIN 1EPNeO If uoneuy, =— 9ut0Z

Case|2:18-cv-N031f.-JES-UAM:, Dqcument 92-7 | Filed 01/25/19 | Page 17 of 23 PagelD

 
"- SOPTL - OLOS -O67S89700-WOYV IddV¥ressro6res @z JO a6eq ( aed XaN UO penuHUoy )

 

  

 

| ueo7 uoneonpy

        

 

 

 

 

 

—— === : — | Lor'zs| 91/0

 

 

| uz07 uoneanpy | 7] Les 91/r0

 

 

 

ueo7 uoweonp3 | 621'2$ | 91/50

 

 

 

 

     
  

uezo7] uoneonpy

 

 

| | 6E1'zS | 91/90

 

 

ueo7] uoHeonpy

 

: T — T is'28 | 91720

 

 

  

 

 

 

 

_ Sel i

 

 

uvo7] uoneonpy |

 

 

vigis] — 7 sss | pi'2$| 91/60

 

ealadeden cnet PLE Ee eR ETN OE ow

uve} uoneonpy |

 

 

 

vig 18 | 7” | see] 2g1'2$| svt

 

 

 

nocene tawerens cence neenane rosteeiersigatgatning ifonsdequnseadadaauds: carnagangag tens hwwiernessestecnienrinn ae Terssiretsuvestatrinnstananewssngens

ueo7] uoHeONpS | — . arr — | Ss$ 661'2S$| 91/41

 

 

 

 

 

 

 

 

 

 

 

__weotwoneomea] id sis] |_| __sees| veh

 

alqeileay 2G ON | 21/10

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

= a SSS ) 098 See'Z$ leo
= —_—— — — 09s] sez'zs| Zuo

— —— aT = SS 758 _ ve 28 | Lilo
= — aaa =e 1 098 as@'28] 250
= nei) 7 | - ~ os] 99@'28]| 11/90

 

 

a[qe|reay eye ON | 21/20

eng yuowAeg yUNOLUY junowy
Joyeubisag ugo7 \seq wut] Wpesg se] quewAed juawAed
Aanoy yo adA junoWwYy "pan uBiy, jo eq jenoy peinpeyos aouerjeg

 

 

 

 

 

 

 

 

 

 

 

 

UONBWUJOJU] JUNODDY JeDUCISIH

PE9SVOGHEL # UOIEULNIJUOD L102 ‘Lz 4aquiaydag : 3774 LIGFHO

 

 

Case 2:18-cv-00311-JES-UAM Document 92-7 Filed 01/25/19 Page 18 of 23 PagelD 717

 

 
-SOPPL - OL9S -C6PS89Z00-NOV IddVrEoSPOé6rel ZZ jo gL obe, { aBeg KeN UO penuyuoy }

 

 
 

 

 

 

 

 

 

 

 

 

 

 

N ueo7 uoweonpa | o$| 000'Z$ oc1s| siv'Lts| 21/90
oh aigeleny eeq On| 21/20
a
ejgelleay B12Q ON | 21/80
eng yuewAeg yunouy }UNOWUIY
sojeubisag ueo} seq WUT "pap yseq] juewAed juewAeY
AWAY jo adh junowy "pap uBIH jo ayeq jenpoy pajnpsyss eoueleg

 

 

 

 

 

 

 

 

 

 

UOWBWO}LY JUNOSSY |eoLO}SIH

 

 

 

€ v S € v g 9 9 9 9 SEpod snieis UM

VLOZLO PLOdcO PLO@EO ALOe¢/20 LLOZ@/EO ZLOa@PO LLO@SO L10~S0 L1L0¢/L0 ZL0Z/80 A20)81H junosoy

[ANd Ise Slo 40 SAR O81 [aye pexi4

‘UBO7UEPNS - NOLLVAIHOINI IWNOILIGGY “‘Junosoy jenplalpul - JUNOSOW ssoU;A ‘ueO] UO|eONpY - ueOo7 Jo adA] ‘jUEU|/eISU| - JUNODOY Jo adA] ‘end Ise SAE OZ J8AQ - SNES

 

 

o$ o$ 9LOd/el O€Ls 0$ 6ee' LS LEG LLS LLO?/L2/60

pasog ayeg Aed nowy = eveq Neg yunoury «pidy ist ‘eg AAO 1687 Aoupnbuyeq yunowy ye junowy juwdeg judg jSe9 and Ised qunowy poyoday a}eq
ayeg vooreg feg vooieg Aed poised HO eB:ey9 fey seq jo ayeq Is} 9 oye painpayog enjoy 10 Beg yunouy eoueeg jo sy Swat
Le A\uow 000° is 6002/10/20 «29009 LEE LOOZECSE

 

i pauedo seq oe __ ean junoosy
; HIM. S896 XOT'Od .. IUBJAEN/PI Jo 1daq.

wOREOYISSEIO JOUPEIO

 

 

GE96-EZLEL Wd o14eg SAXIIAA ‘GE96 XOG Od JUeIAeN/P jo }deq ‘joe\u0e aseaid we}! siuyj jnoqe suojsenb jeuonippe eaey nod J} ‘Way! siy) Bulpse6el
eoinos jeulBuo eu) Wodj pepiAoid useq sey UONeUOJU! [euOIPpy ‘payepdn usaq sey }uNODOR siuy UO AroysIYy BulAed Joud aul ‘payepdn useq sey junosoe sis
‘junodoR siyj Uo payepdn Sem UOHEUUOJU! JUNODIE [BOHOISIH ‘ase SYINSEL OYL ,Z9OOFLEELOOTETIG - #JUNOIOY UNITE JIpes9 Sy] Payoseasas OALY Af, <<<

 

 

 

 

LpO'es | S160

 

 

 

 

 

 

 

 

 

 

M_pocument 92-7 Filedj01/26/19 Page,l9-of 23-p

 

 

 

 

 

 

 

 

 
 

 

 

 

 
 

 

 

 

 

 
 
 

 

 

 

 

 

 

 

 

 

 

 

 

ueo7] uoneonpy o$ PIS'L$ 2s0'2$ | S/O
of ueo"] uol}eonpy o$ Pig’ 1g £90'¢$ 2] SUL E
LL vt : 20d edd rnd Cee ree AILS ROD CAROL LAINE Ea 0 EEL LEO PE INSERT EERE EGOS ERTL IS ELEN EEO pores ers Torres -
al ueo7 uoleonpy vis 18 ess vL0'2$ | SL/eb
4 Pop er ee Se Ue elo DA UM tate ee aa nd ene Nal elt dla ee aetna he datas dite ree At
q ueo7] uoleonpy pigs ry ess 980'2$ | SL/LO
a ueo7] uoeonpy o$ pig 18 960'2$ | 91/20
y eng juawAed WUNOLLIY junowy
“ lojeubiseq ue0"] 1SEq yw pap 1827] yuewAed juowAeg
o Ayano jo edAL junOWYy Peg yBiH jo eq jenoy pajnpeuos eourjeg
C
O

UONHEULOJU] JUNODOY jeEDUOISIH

 

 

 
'- GOPPL - OL9S -O6PSB9200-WOV IddVregsro6rel ZZ JO 6, beg ( e6eg KEN UO penunuOy )

 

    

 

. ueo7 uojeonpg

 

6LLs E6P‘01$| 91/10

      

 

 

ueo7] uoyeonpy 6Es'OlS | 91/20

 

 

 

 

 

 

 

 

 

uzo7] uoHeonpy

 

 

 

 

ses‘ols| at/e0

 

 

“Lara ano

 

            

ueo7] uoeonpy

 

 

 

 

uzo’] uoHeONpy

 

 

 

cers ove

 

  

 
 

 

ueo7] uogeonpy

 

 

 

 

 

 

 

09Z'01$ | 91/90

| __ siwors]aico

 

 

ueo7 uoeonpy

 

 

 

 

 

 

Gels vLB'OL$ | 91/80

 

 

 

ueo7] uoyeonpy

 

 

 

 

 

 

ueo7] uoneonpy

 

 

 

 

 

 

 

 

 
  
  

G2lg £66'01$ | 9L/OL

 

uevo7] uoleonpy |

 

 

 

 

 

 

 

 

weo7 uoneonps | — | —— 008] — 7 TT “SIs — Ss0 11s out

 

 

 

 

 

uezo7] uoneonpy

 

 

 

 

 

“00028 — |. Tr <zis| ~oertis] ove!

 

 

aigeweny eq ON| Z1/L0

 

 

 

 

 

 

 

000'z$ ois} setts] 21/20

 

 

 

 

 

 

000°2$ OES LSe°L lg | LL/E0

 

 

 

 

 

000'ZS ocis] ——goe‘tis| zt/r0

 

 

 

000'2$ OEls LOL LS | Z1/S0
eng queued WUNOUYy qunowly
Jojeubiseg ugo7 sed WUT peg se] juawAed juswAed

AWAY jo edAy yUNOLUY Ups yBip jo eq jenjoy painpeyas eouRleg

 

 

 

 

 

 

 

 

 

 

 

 

UOHeWOJU] LUNDY [2OWO}SIH

VE9SVOGHCL # UOJEULIJUOD LhLog ‘bz 4aquiajydeg : Fld LIGFYD

 

 

Case 2:18-cv-00311-JES-UAM Document 92-7 Filed 01/25/19 Page 20 of 23 PagelD 719

 

 
- SOPPL - 0199 -067989200-NOV IddVregSrO6raZ ZZ $0 0g obed ( eBeg IXS8N UG penuyuOy )

 

    

 

 

 

 
   

 

 

 

 

 

 

 

 

     
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Nt | ueo7] uoneoNpy goo'13| Les 99/'2$ | Zi/v0
Ch ueo7] uoneonpy 999 Ls Les 622L'2$ | ZL/SO
Ob ee ? iter Beer, Ee Seige rere a Seok ir Sinan eno Du . eee a ee -
of | 999'1¢ | Leg e6z'2$| 21/90
9 elqefeay eyed ON | A1/20
® Siqeleay eyed ON | 21/80
al eng quewAeg yuNOWy junowly

l Joyeubiseqg ueo] seq MULT UPeID se] juowAed quewAeg

AYA jo adAy yUNOLUY uUpeig uBiH jo a1eqG enjoy pejnpeyos eoueleg

 

 

 

 

 

 

 

 

 

 

 

UONPUOJU] JUNODY [BOUOISIH

 

 

 

€ v g € ¢ g 9 9 9 g =: SBPOD SNYBIS UM

LOO PlLOgeO PiOwEO LLOWZO LLOWEO LOGO 4LOZSO Z10W90 LLOZwZ0 ZLLO~eO AsoysiH yunosoy

‘ONC JSF SOW JO SABQ OBL ‘eeEY paexly

-UBO7 LUSPNIS - NOILVANHOINI WWNOILLIGGY ‘UNosoY JenplAipuy - }UNCDOY ssoUsA ‘UeO'7] UONEONpY - ueo] jo adA| ‘jueLUI|eISU] - UNOS Jo add! ‘anq ised SAeq OZL JAD - SNieIS

 

 

   

 

o$ o$ gLOZ/el Les o$ SlLes ogs'z$ LL02/12/60

pasoig 910g Aeg junowy = gjeq pelg yunowy pid ist eq 6 AlAgoy Ise] Aouenbuyeq yunowy juwdeg junowy juwsdy = juuldeg [$05 ang \seq junowy peyioday ajeq
a1eg uoojeg Aed uooeg Aeg paLajaq NO sBseyD “Faw eyeg jo a1eq IS} jo Oe pajnpouss jenjoy jo ayeg yunowy aourjeg 1o sy sweat]
Alyuoyy 0$ +2003 LEE LOOZE SIG

JOqUINN JUNODoy

; uoneayissei,

 
 

 

SE96-ELLEL Wd OBG SONIA ‘SE96 XOG Od TUaIAeN/PF Jo }daq Oe U0O eseeid We}! SI) jnoqe suONSeNb jeuonippe erey Nod j] ‘WeH! sity Buprebes
so1nos [euIBUO Su] Woy pepiAoid Ueed sey UOPeULIOJUI [eUOIPpY ‘peyepdn useq sey juNosoe SIU) UO AlojsIy Bulded oud aul ‘peyepdn uaeg sey junoose SIU
‘yuNooDe Siu) UO Payepdn sem UONEULOJU! JUNODIE [LOLO|SIH save SIINSOL YL ,CZOOFLEELOOTETIG - #IUNCZIY JUNODIE JIpesD ey} payoseasal aNeY afA <<<

 

 

 

 

 

 

= pA Document 924-7 Friled}01/25/19

 

 

        

 

 

 

 

 

 

 

 

 

 

 

 

 

s9z'o1s| s1/60
u Be a ee ee en
a 000'4$ LZe'OLS | SL/OL
q ugo7] uoneonpy 000'2$ GZE'OL$ | SILL
q . ugo’] voneonpy ooo’ Zs 6LLS CEP'OLS | SL/eL
7 eng juewAed jUNOLUIY juNOUY
N JopeuBiseg uro7] seq YUU] "pep se] yuewAed juewAed

AAO jo edAy junowly Upe29 uBIH jo ayeg enjoy pejnpayss aourjeg

 

 

 

 

 

 

 

 

 

 

 

C

UOPEUUOJU] JLUNDDY jeOVOISIH

 

 

 
'- GOPPL - OL9S -O6%S89C00-WOV IddVPreosPro6rel 2z jO Lz aed ( aBeg KEN UC panugued )

 

 

 

| — We0] uoneonpa | 08 | 999'L$ ges'z$| SU/tt

 

 

6z$ ess'z$| suet

 

 

 

ueo7] uoneonpy | | 999'1$

 

 

| — R07 uoneonp3 | —— 999'1$|

 

 

6z$ Las‘zs| 91/10

 

 

) awl =I awl

 

azs'zs | 91/20

 

 

 

ueo7] uoneonpy 0$ 999° L$

 

 

 

 

 

 

26825 a1/e0
3 SES ——— —— a8] _ 29918] | $09'2$ | 91/0

uvo7] uoheoNpy 0$ | 9g99'L$

 

 

 

 

 

  

 

 

| 619'Z$| 91/S0

 

 

 

 

ueo7] uoeonpy 0g | 999'L$ | | ze9'z$ | 91/90

 

 

 

 

ueo"] uoneonpy | 999'L$ | ocs| 099'zs | 91/80

Dons nee ee enn vgn nrre van nnn re eereaseenman ™ panama pesrnenrr ° : " ny

eo) uoneonpy | | 209 13 | oes $29'2$ | 91/60|

eo" uoReonp3 999'18| | ocs| 069'2$ | 91/01

uo’ uoNneONpy | 999'l$ | O€$ SOLS | OL/LE

ue] uoneonpy 0$ g9g' LS | | 9p9'2$! 91/20

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ueo7} uoyeonpy | 999 L$ | oes OZL'2$ | OL/ZL

 

 

alqelieny eye ON| ZL/L0

 

 

 

 

ueo7] uogeonp3 o$ 9991S Les 6E2'2$ | L1/20

 

ueo7] uoeonpy o$ 999° L$ Le$ 2S2'e$ | Lt/E0

ang juewAed JUNO yunowy
JoyeuBiseq ueo7 sed Wut ypeg \se7 yuewiAed juewAed
AWAY jo adAL junowly Mpeg u8IH jo jeg Jeno peinpeyos sourjeg

 

 

 

 

 

 

 

 

 

 

 

 

UONEWUJO}U) JUNODOY [BOLO)SIH

VESSVOGPEL # UORPULIJUOD Zb02 ‘bz 4equiajdag : F714 LIGAYD

 

 

 

Case 2:18-cv-00311-JES-UAM Document 92-7 Filed 01/25/19 Page 22 of 23 PagelD 721

 
- GOPPL - O19S -O6PS89Z00-NIGW Idd VPregsPrOsrel Ze 10 Z2 ebeg ( yoday jo pug )

‘sesodind juewAo|dwse 10) sueaA om sed suy ul Jo asodind Aue 10} (s}uepisal OA MeN PUR Aesuet MEN ‘pUR|AUeY] ‘opRIOIOD ‘eIWOVIED
JO} SYJUOW BAJ@M}) SYUOL XIs sed OU) Ul Yoda pei ANOA pealedal yey) NOA Aq payeuBbisep Ajjeoyloeds Aueduoo Aue ©} lj }I|Pes9 PaslAel INCA Pues aM JEU Isenbal
0} 1468u ayy eaey nod ‘ydesbered Hulpeoeid aly YIM soURPIOO® Ul! jUBWA}E}S B YWGNs NOA Jo ‘uoeEUUOJU! payndsip Jo Uoa|ap Suy Ul s}INSal VOHEHYSeAUIE! Buy 4

‘aindsip snoA
jo aunyeu oy) Bululejdxe (s}uapisa: aureyy 10} spuom PeipuNyY om}) SPIOM PoIPUNY BUO UEY] SIOU JOU O} PsyUUll| 8g Aew pue Jauq aq p[nous jusweyeys oly ‘uCWeWUOjUI
a4} JO sseuajaidwos Jo Aoeinooe atn Suyndsip ail jpaso 4noA 0} JUsWE}e}s B Ppe Oo} }YHU eu) BABY NOA ‘ayndsip snoA enjosed JOU Seop UOHeBNSSAUlas BU) ||

‘Jequinu auoydays} ayy aiqejieae Ajqeuoseel f1 PUP ‘Pe}9e} UCD UOHBUOJUT Jo JaYysiWN) Su)
jo sseippe pue eeu ssauisng ayy Bulpnjoul ‘uoneuUojut ayy jo sseua}aiduios pue Aoeinooe ayy eulUUa}ap O} Pesn auinpssoid ay] Jo UONdudsep B }Sanba! ABW NOA

SJBUINSUOZ O} BDO

 

4) 5 5 SBPOD snes YUM

L1L0z/90 LLO@¢40 Z1L0z/80 Aio}sIH JUunosoy

JEL PSXly -UeO] LUSPNS ‘JUNOSO"Y UODE|/05 !UOHeUWO}U] JUNODOY

Siu, seyndsiq Jewnsuod - NOL YAHOINI TIWNOILLIGGY ‘junossy jenpiAipuU| - JUNODoY esoUAA ‘ueO7 UOKeONpS - UeO 7 Jo adA] ‘uaedg - juNODOW Jo edAj ‘1uNOCDay UONDAI/0D - smEIS

 

ument 92-7 ,Filed 01/25/19 Page 23 of 23 PagelD 722

 

 

 

   

  
  

   

    

 

   

 

 

 

 

 

 

  

 

 

 

 
 
 

 

 

 

 

 

 

 

 

 

 

 

 

o$ o$ LL0¢/90 - 910¢/E0 o$ o$ poe’ ss poe’s$ 1102/12/60

paso ayeg sed tunowy =e 1a qyunewy pid ish ‘eq Alajoyyse] Aouanbuyeq junowy jute junowy jude” = jude 182] ang \seq junouy peyoday ayeq
a a1eq ucorea Aeg uooyeg Avg panayeq HO eBeup “few 212Q jo eyeq _ 1S} jo a1eg painpayos jenoy Jo ayeQ yunowy aoureg yO Sy SUA}
O jeuojeonpg © o$ eSl' vs +§S098Z
a UONBOYISSRIQ JOMPesO doyeusisag AAjOY — PAdy sipUOyy fouenbaiy sua) uoqeng sue) yur }Ipaag, wpatg YoY povedo seq soquuny junosoy
=
< Love-8Zlss NW a/epyeo ‘jd uoneuy | ‘owioz :joeu0o aseajd we}! si] jnoge suoysenb jeuoyippe eaey nod Jj “ws}! siuj BulpseBes eounos jeulBuo au;
yy wos paplAoid uaaq sey uoReWWOJUl ;eUCRIPpy “Aj}oa1109 peyodei Buieq si Aloysiy BulAed soud oy yeu AUedwiod YAO O} PEeyUeA sey sOUIPelD SIUL ‘AjoeI09 payiodal
Lu = Buleq sI snyeys pussNo au yey) AuedWOs YAO O} PeYyUeA Sey JO}IPeuo SIL fale SYINSEd OY ,SG09BL - #JUNODOY ‘JUNIE paso ay] peyoseasas aABY af <<<
5
io c
a | | LLS es St/60
a uzo7] uoneonpy 999'1L$ Seo'2$ | S/O
4 and juewAeg yunowly qunowy
N soyeublseg uo] sed yw] wpa se7] yuewuAed juewiAed
q AUAROW jo edAy puNnowry Pa yBi- jo eq enjoy pejnpeyss eourjeg
O UOHeUUOJU] JUNODOY [Bd140}SI}4

 

 

 
